Sharpstein, J., dissenting.
I dissent. The reasoning of the chief justice on all the questions discussed by him, except *682him, except that of excessive damages, is entirely satisfactory to me. On that question I think there is a departure from the prevailing doctrine on the subject, which is stated as follows in Wilson v. Fitch, 41 Cal. 363 :
“ The court will not interfere in such cases, unless the amount awarded is so grossly excessive as to shock the moral sense, and raise a reasonable presumption that the jury was under the influence of passion or prejudice. In this case, whilst the sum awarded appears to be much larger than the facts demanded, the amount cannot be said to be so grossly excessive as to be reasonably imputed to only passion or prejudice in the jury. In such cases there is no accurate standard by which to compute the injury, and the jury must necessarily be left to the exercise of a wide discretion; to be restricted by the court only when the sum awarded is so large that the verdict shocks the moral sense, and raises a presumption that it must have proceeded from passion or prejudice.”
I think the judgment and order should be affirmed.
Myrick, J., concurred with Mr. Justice Sharpstein.
Rehearing denied.